Adel, J.
(dissenting).
Plaintiffs’ employees are salesladies with special training for plaintiffs’ particular business and none is a member of appellant’s association, which is composed mainly of negroes engaged in many varied industries, trades, crafts and occupations. The employees have no dispute with plaintiffs and are completely satisfied with' their wages, hours of employment and working conditions.
A labor dispute within the purview of subdivision 10 of section 876-a of the Civil Practice Act is not involved. . Indeed, whether
*759the Amalgamated Labor Association is a labor union or a labor organization of any kind is a seriously disputed question. It is not a member of any single trade or class of trades and its demands are not connected with any specific industry. (Hillary Theatre Corp. v. Straughn, N. Y. L. J. Dec. 7, 1940, p. 1927 [May, J.]; Stolper v. Straughn, Id. Sept. 6, 1940, p. 542 [McGarey, J.]; 175 Misc. 87 [Lewis, J.].
This court said in Jewish Hospital of Brooklyn v. "John Doe ” (252 App. Div. 581, 583), Mr. Justice Johnston writing: “ While those involved in a labor dispute, as defined by the statute, need not stand in the relation of employer and employee, they must be engaged in the same ‘ industry, trade, craft or occupation/ These words connote and emphasize one common thought, to wit: that the parties to the controversy shall be engaged in the same business enterprise or commercial pursuit, one motivated by the desire for profit, the other by the desire to earn a livelihood.” Here the appellant’s association is not thus engaged. For all these reasons I think that the order from which the appeal is taken should be affirmed.
Order reversed on the law, without costs, and motion denied, without costs.